EXAMINER'S COMMENT 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner does not acquiesce to applicant’s arguments presented in the submission filed May 10, 2021.  Applicant argues that the claim language “a tubing abutment adjacent the tubing pay-off point for applying an opposite bend to the tubing during pay-out of the tubing” does not require the tubing abutment alone to be able to perform this function.  Examiner disagrees.  The language “a tubing abutment…for applying an opposite bend to the tubing” requires the tubing abutment alone to perform this function.  Claim 11 is even more explicit, as it contains the step of “applying an opposite bend to the tubing during pay-out of the tubing by engagement of the tubing adjacent the pay-off point with the tubing abutment.”  Other components may assist in performing the function to a greater degree, but the tubing abutment alone must be able to apply at least some opposite bend.
Notwithstanding the above statements, Examiner has reached the conclusion that the rejection under 35 U.S.C. 112, set forth in the previous Office Action, should not have been made.  The analysis provided below shows that the tubing abutment does provide a force to the coiled tubing that is in the opposite direction to the force that the reel exerts on the coiled tubing as the tubing bends around the reel.  Thus, it can be said that the tubing abutment applies an “opposite bend” to the tubing.  There is no issue under 35 U.S.C. 112 with respect to either claim 1 or claim 11.

    PNG
    media_image1.png
    749
    852
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/Primary Examiner, Art Unit 3676